UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4291


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GUSTAVO YERA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Richard L. Voorhees, Senior District Judge. (5:15-cr-00069-RLV-DCK-4)


Submitted: November 17, 2017                                 Decided: December 4, 2017


Before TRAXLER and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey A. Phipps, Raleigh, North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In accordance with a written plea agreement, Gustavo Yera pled guilty to

conspiracy to distribute and to possess with intent to distribute methamphetamine, 21

U.S.C. §§ 841(a)(1), 846 (2012), and conspiracy to commit money laundering, 18 U.S.C.

§§ 1956(a)(1)(B)(i), 1956(h) (2012). He was sentenced to 168 months on each count, to

run concurrently. Yera appeals.      His attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues for

appeal. Yera has filed a pro se brief raising several issues. We affirm.

       We first conclude that Yera’s guilty plea was knowing and voluntary. Yera stated

at the Fed. R. Crim. P. 11 hearing that he was not under the influence of drugs or alcohol

and was fully aware of the nature of the proceedings. He expressed complete satisfaction

with his attorney’s services. A factual basis for the plea was presented to the court, Yera

stated that the factual basis was accurate, and he admitted his guilt. Finally, the district

court substantially complied with the requirements of Rule 11.

       With respect to sentencing, the court properly calculated Yera’s Guidelines range,

considered the 18 U.S.C. § 3553(a) (2012) sentencing factors and the arguments of the

parties, and provided a sufficiently individualized assessment based on the facts of the

case. We hold that the within-Guidelines sentence is procedurally and substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009).




                                             2
       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. * Accordingly, we affirm Yera’s conviction and sentence.

This court requires that counsel inform Yera, in writing, of the right to petition the

Supreme Court of the United States for further review. If Yera requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Yera. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




       *
        Yera raises several claims in his pro se brief. Because ineffective assistance of
counsel does not conclusively appear on the record, we decline to address that claim. See
United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). Yera’s valid guilty plea
waives antecedent nonjurisdictional defects; accordingly, the claim that a traffic stop and
subsequent arrest violated the Fourth Amendment is waived. See Tollett v. Henderson,
411 U.S. 258, 267 (1973); United States v. Fitzgerald, 820 F.3d 107, 110 (4th Cir. 2016).
We find no merit to the remaining claims raised in the informal brief.


                                            3